Citation Nr: 0125142	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for a disability 
manifested by loss of strength in the upper extremities.

3.  Entitlement to service connection for a disability 
manifested by chronic headaches.

4.  Entitlement to service connection for a disability 
manifested by a stiff neck.

5.  Entitlement to service connection for a disability 
manifested by dizziness.

6.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served in the National Guard from October 1985 
to December 1986 with a period of active duty for training 
from June 9, 1989, to June 25, 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO denied service 
connection for the disabilities listed on the title page.

In July 1999, the appellant testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

In May 2000, the Board remanded the claims for additional 
development and adjudicative actions.  The case has been 
returned to the Board for further appellate review. 

The Board notes that in the May 2000 remand, the Board 
referred the issue of service connection for a disorder of 
the thoracic spine to the RO for adjudication.  The record 
reflects that the RO denied service connection for a thoracic 
spine condition in September 2000.  The appellant has not 
appealed this decision and thus this claim is not currently 
before the Board and will not be discussed in this decision.


FINDINGS OF FACT

1.  Residuals of a cervical spine injury are not attributable 
to an inservice injury to the cervical spine.

2.  A disability manifested by loss of strength in the upper 
extremities is not attributable to an inservice injury to the 
cervical spine.

3.  There is no competent evidence of a disability manifested 
by chronic headaches.

4.  A disability manifested by a stiff neck is not 
attributable to an inservice injury to the cervical spine.

5.  There is no competent evidence of a disability manifested 
by dizziness.

6.  There is no competent evidence of a psychiatric 
disability.


CONCLUSIONS OF LAW

1.  Residuals of a cervical spine injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  A disability manifested by loss of strength in the upper 
extremities is not attributable to an inservice injury to the 
cervical spine.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103A, 5107; 38 C.F.R. § 3.303.

3.  There is no competent evidence of a disability manifested 
by chronic headaches.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5103A, 5107; 38 C.F.R. § 3.303.

4.  A disability manifested by a stiff neck is not 
attributable to an inservice injury to the cervical spine.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103A, 5107; 
38 C.F.R. § 3.303.

5.  There is no competent evidence of a disability manifested 
by dizziness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103A, 5107; 38 C.F.R. § 3.303.

6.  There is no competent evidence of a psychiatric 
disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A June 1989 service medical record shows the appellant 
complained of severe back pain in the mid-thoracic area of 
the back and left posterior on the neck after he had tried to 
close a tanker's hatch.  The examiner stated the appellant 
had point tenderness on the right lower thoracic region of 
the back, just medial to the spine and left upper thoracic 
region.  He added that there was point tenderness to the left 
posterior neck.  The examiner noted the appellant had 
cervical, thoracic, and lumbar spine tenderness with range of 
motion.  The assessment was mild cervical, thoracic, and 
lumbar spine strain/sprain with associated myositis.

A separate June 1989 treatment report shows the appellant 
reported that three days prior, he had tried to open a hatch 
on a tank and developed pain in the upper back.  He stated he 
had a numb feeling in the upper left arm and hand and light 
headaches.  The examiner stated the appellant's vital signs 
were stable.  The assessment was upper back muscle strain.  
The appellant was transferred for "Ben Gay therapy."

Treatment reports, dated from June 15, 1989, to June 18, 
1989, show the appellant had tenderness in his back.  He was 
discharged on June 18, 1989.

In a June 1989 statement from the appellant, he stated he had 
been told to secure all hatches on a tank.  He stated the 
driver's hatch was not oiled and would not close properly as 
he tried to secure it.  The appellant stated that he injured 
his back while attempting to close the hatch and was seen by 
a doctor subsequently.

In a June 1989 statement, a fellow soldier who was present at 
the time of the incident indicated that the appellant had 
attempted to close the driver's hatch and that had ended up 
hurting himself.  He added that he thought the hatch was 
damaged.

A July 1989 service record shows it was determined the 
appellant incurred an upper back muscle strain.  The 
administrative officer stated that the appellant had 
attempted to secure all hatches on a tank and while 
attempting to close one of them, the appellant had difficulty 
and injured his upper back muscles.  He indicated that the 
injury was sustained on June 13, 1989.  The administrative 
officer stated that the injury was incurred in the line of 
duty.

An April 1995 private medical record shows that the appellant 
had been in a motor vehicle accident, when he was struck on 
the driver's side and was twisted to the right.  The 
appellant complained of mid-shoulder and neck pain.  The 
diagnostic assessment was a cervical strain.  One month 
later, the appellant was seen with complaints of mid-thoracic 
pain.  The diagnostic assessment was thoracic strain.

An October 1995 private medical record shows that the 
appellant was in a motor vehicle accident on October 28th.  
He stated he was in a pick-up truck, which had the front tire 
blow out and caused the car to swerve into a ditch and hit a 
steel pole.  The appellant complained of pain in the chin and 
left posterolateral chest.  He denied neck pain, weakness, or 
paresthesias.  The relevant diagnosis was a chest contusion.  

A November 1995 private medical record shows that the 
appellant was complaining of cervical, occipital headaches 
and pain in the scapular area on the right.  He also reported 
pain down the arm with numbness in the thumb and index 
finger.  The private physician stated that due to the 
appellant's complaint of pain in the thoracic spine, a 
magnetic resonance image (MRI) was obtained, which was 
normal.  He noted, however, that it showed cervical disc 
herniation at the C5-C6 level on the right.  The private 
physician stated he felt that the C5-C6 changes were from an 
old injury and that the current accident had aggravated the 
condition.  He recommended an anterior cervical discectomy 
fusion.

A December 1995 private medical record shows that the 
appellant had been diagnosed with herniated nucleus pulposus 
of C5-C6 with radiculopathy and underwent an anterior 
interbody fusion with discectomy of C5-C6 autograft.  A 
December 1995 myelogram of the cervical spine taken after 
this procedure shows impressions of persistent bilateral 
foraminal stenosis at C5-C6 with a posterior osteophytic 
ridge or spur inferior to the disc space behind the body at 
C5-C6 and right-side disc herniation at C6-C7 involving the 
lateral recess and right C7 root.

The record reflects that in later December 1995, the 
appellant underwent an interlaminar laminectomy of C5-C6 and 
C6-C7 with decompression of the C6 nerve root and 
decompression of C7 nerve root and partial discectomy of C7.

A June 1996 private medical record shows that the appellant 
sustained a deep laceration to the left side of his neck.  
The appellant reported he had been carrying out a mirror, 
which had broken, and that a large shard fell, striking him 
in the neck region.  The appellant denied any numbness or 
tingling into his extremities.  The private physician stated 
that there was no tenderness to the cervical spine and that 
he saw some muscle belly in the wound but no significant 
blood vessels or nerve tissue.  The laceration was closed.

A September 1996 private medical record shows that the 
appellant underwent a spinal accessory nerve laceration, 
which the private physician noted was "a nice tidy repair."  
The following month, the appellant complained of pain and 
spasms about the trapezius muscle and tenderness about the 
scar on the neck.  A November 1996 private medical record 
shows that the examiner noted the appellant's shoulder was 
dropping down.

A December 1996 private medical record shows that the June 
1996 accident had lacerated the appellant's spinal accessory 
nerve to the left trapezius muscle and that the appellant had 
developed paralysis of the trapezius.  The appellant 
subsequently underwent tendon repairs in the levator scapula, 
rhomboid minor, and rhomboid major.

A subsequent December 1996 private medical record shows that 
the appellant slipped on the ice and fell on the back side of 
his left shoulder.  The private physician noted that the 
appellant's left shoulder was not drooping "nearly as much" 
as it had been.  

Private medical records show that the appellant underwent 
physical therapy for his left shoulder in early 1997.  A 
February 1997 private medical record shows that the physician 
stated the appellant was making "nice progress."  That same 
physician stated in a March 1997 treatment report that the 
appellant was "getting along beautifully" and did not have 
any drooped shoulder now.

A November 1997 private medical record shows that the 
appellant was in a motor vehicle accident when another car 
hit his car on the driver's side and then drove off.  The 
appellant reported that his neck was hurting.  The private 
physician noted that x-rays showed fusion at C5-C6 but that 
there was no acute obvious bony abnormality.

A January 1999 private MRI of the cervical spine shows 
postoperative fusion at C5-C6, posterior disc protrusion at 
C4-C5 and mild posterior bulging at C3-C4.  The physician 
also stated that there was end plate spondylosis and 
uncovertebral disease at all levels in the cervical spine and 
moderate to severe bilateral neural foraminal encroachment 
bilaterally at C5-C6.

In July 1999, the appellant testified at a personal hearing 
before the undersigned Board Member.  He stated that while he 
was in the National Guard in 1989, he was on annual training 
and was having problems with a tank, when he was ordered to 
close all hatches to keep the rain out.  The appellant stated 
that the driver's hatch was stuck open and that he and two 
other soldiers helped close it.  He stated that when the 
hatch released, it caught him across his chest and bent him 
over backwards across the tank hatch and "busted [his] back."  
The appellant stated he was taken in an ambulance to a field 
hospital, where he stayed for the rest of training.

The appellant stated that he was never x-rayed while in 
service and was told only that he had a sprain.  He added he 
had not been checked out thoroughly and now had four discs in 
his spine that had deteriorated and were arthritic.  He 
stated that this caused him headaches and that he could not 
stand straight "half the time."  The appellant also stated 
that he could not lift anything heavy and that he was unable 
to work.  The appellant stated that a private physician had 
stated that the subsequent accidents the appellant had 
sustained had aggravated the injury he sustained in service.  
The appellant also stated that this same examiner was 
treating him for anxiety and depression.  He stated he was on 
Social Security Administration disability and had been 
receiving it for two years.

In a July 1999 letter, a private physician stated that he was 
treating the appellant for "injuries that he [had] suffered 
while on active duty with the National Guard."  The private 
physician stated that in 1989, the appellant suffered an 
injury to his upper thoracic spine and chest when an M-60 
tank hatch struck him across the upper chest area after which 
he suffered severe chest pain and upper thoracic pain.  The 
private physician stated the appellant had been hospitalized 
in a field hospital and was at bed rest for two weeks.  He 
stated that since that time, the appellant continued to have 
problems with upper back pain, which affected his ability to 
lift.  The private physician noted that the appellant had 
been in a car accident in 1996, in which he had suffered a 
ruptured cervical disc at C5-C6, for which he underwent a 
disc excision and fusion.  He determined the appellant had 
aggravated his upper thoracic pain, in addition to the new 
neck pain.  The private physician noted that the appellant 
had subsequently sustained a cut to the side of his neck with 
laceration of his spinal accessory nerve requiring tendon 
transfers and repairs to restore partial function to the left 
shoulder.  He stated that each of these incidents had 
aggravated the appellant's upper back problem and that the 
appellant continued to be troubled with constant upper 
thoracic back pain and neck pain.  The private physician 
stated that this severely limited the appellant's ability to 
work.

In a May 2000 letter, a private physician stated that the 
appellant had been seen for a disability examination and that 
the appellant alleged he had a decreased ability to use the 
left upper extremity.  The private physician stated that the 
appellant had been involved in a motor vehicle accident in 
1996, in which he had fractured his cervical spine and later 
required fusion of C5-C6.  He noted the appellant had 
posterior herniation of the C4-C5 disc and of the C3-C4 disc.  
He further noted the appellant had severe bilateral 
neuroforaminal encroachment on the C4-C5 nerve roots 
bilaterally.  The private physician stated that the appellant 
reported decreased strength in the left upper extremity, 
headaches, and a stiff neck since this injury.  He determined 
there was no evidence of any mental impairment.  He stated 
the appellant had impairments that significantly limited his 
ability to work.  

A February 2001 VA psychiatric evaluation report shows that 
the appellant was examined by a VA psychiatrist and 
determined to have no psychiatric disorder.  The examiner 
stated that the mental status examination was unremarkable 
and that the appellant did not appear to be experiencing any 
psychological distress in the form of anxiety or depression.  
He noted the appellant had mild psychosocial stressors in the 
form of financial difficulties but were not so severe as to 
lead to a diagnosis.

An April 2001 VA examination report shows that the examiner 
noted that the appellant's narrative was not consistent with 
the evidence in the claims file.  The appellant reported that 
in June 1989, he was closing a hatch and had pain in his 
upper back, which resolved and did not cause him any problems 
until his motor vehicle accident in 1996.  The examiner noted 
that the appellant had initially told him that he had been 
run over by a tank while on active duty in the Army.  He 
stated that when he informed the appellant that the records 
showed that the appellant had injured himself when closing a 
hatch, the appellant had stated that the hatch came down on 
him and bent him in half.  The examiner further noted that 
the appellant later admitted to a muscle strain when closing 
the hatch.  The appellant "specifically" denied any injury to 
the left posterior neck or the thoracic spine while in the 
National Guard.  

The examiner stated that when he entered the room, the 
appellant had begun moaning constantly, and that everywhere 
he touched the appellant, he would complain of pain.  He 
stated he did not observe this after the appellant left the 
examining room.  It was his determination that there was no 
evidence of either active duty or of a service-connected 
thoracic or cervical spine injury.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the appellant's service medical records have been 
requested and received by the RO, and such records appear to 
be intact.  Additionally, in the May 1998 rating decision on 
appeal, the January 1999 statement of the case, and the July 
2001 supplemental statement of the case, the RO informed the 
appellant of the evidence necessary to establish service 
connection for the various disabilities for which he has 
filed claims.  The Board is aware that in the May 1998 rating 
decision and the January 1999 statement of the case, the RO 
addressed the appellant's claims in terms of their not being 
well grounded.  Regardless, the July 2001 supplemental 
statement of the case provided the appellant with the current 
law and regulations as they stand now and the analysis is 
based upon weighing the evidence of record.  Thus, any defect 
in the rating decision and the statement of the case was 
cured in the supplemental statement of the case.  
Correspondence copies of these determinations were mailed to 
the appellant's accredited representative, Montana Veterans 
Affairs Division.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the appellant and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the appellant reported having received 
treatment by private physicians for his claimed disabilities.  
The record reflects that in December 1997, the RO wrote to 
the private facility where the appellant had indicated he had 
received treatment and requested that it submit the medical 
records pertaining to the appellant's treatment.  Those 
records were received that same month and associated with the 
claims file.  In December 1998, the RO received additional 
private medical records pertaining to treatment of the 
appellant.  At the July 1999 Board hearing, the appellant 
claimed he was in receipt of Social Security Administration 
disability benefits.  In the May 2000 remand, the Board 
requested that the RO obtain the medical records used in 
granting Social Security benefits.  The record reflects that 
the RO wrote to the Social Security Administration in May 
2000 and again in September 2000 requesting the records.  
Those records were received in December 2000 and associated 
with the claims file.

Also, in a January 2001 letter to the appellant, the RO 
informed the appellant of the evidence that he would need to 
support his claims and offered to obtain any evidence he 
alleged existed that pertained to his claims.  The appellant 
did not respond to this letter or to the July 2001 
supplemental statement of the case, in which he was given a 
period of 60 days to submit additional evidence or argument.  
The appellant has not alleged that there are any additional 
medical records related to treatment for his claimed 
disabilities that have not been associated with the claims 
file.  Finally, in accordance with its duty to assist, the RO 
had the appellant undergo two VA examinations related to his 
claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Accordingly, 
the Board finds that all facts have been developed to the 
extent possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  In addition, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred in or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a cervical spine 
injury, a disability manifested by loss of strength in the 
upper extremities, a disability manifested by chronic 
headaches, a disability manifested by a stiff neck, a 
disability manifested by dizziness, and a psychiatric 
disability.

Initially, the Board must address the inservice incident, 
which is the basis of the appellant's claims.  The service 
medical records show that the appellant sustained a strain or 
sprain to his cervical spine when he tried to close a 
tanker's hatch.  Soon after the incident, the appellant 
submitted a statement, wherein he stated he had been told to 
secure all the hatches on the tank and that the driver's 
hatch was not oiled and would not close properly.  He stated 
he injured his back while attempting to close the hatch.  
Various other records created contemporaneously to the June 
1989 incident substantiate this story.  However, the 
appellant now claims that he was attempting to close the 
hatch and that the hatch caught him across his chest and bent 
him over backwards, at which time, he "busted [his] back."  
He has reported varying stories and the Board finds that the 
story the appellant reported at the time of the incident and 
in the service medical records are far more probative than 
the appellant's current recollection of a much more severe 
injury to his cervical spine.  Records made contemporaneously 
to the incident are inherently credible compared to records 
and statements made in connection with a claim for monetary 
benefits.  This is especially true when the story of the 
appellant himself has changed.  The Board finds that the 
various recitations of the in-service event over the years 
raise questions about the appellant's credibility.  For the 
foregoing reasons, the Board accords his current story little 
probative value.

Having stated that, the Board notes that the appellant has 
submitted a July 1999 letter from a private physician, 
wherein the physician states that the appellant had incurred 
an injury to his upper back, which was aggravated by a 
subsequent motor vehicle accident.  This private physician 
has based his opinion on the appellant's currently-reported 
history, which the Board has determined to be not credible.  
This private physician does not address the appellant's April 
1995 motor vehicle accident or the October 1995 motor vehicle 
accident.  This private physician also attributed the 
ruptured disc at C5-C6 to a 1996 motor vehicle accident.  
This is inaccurate information as well, as the appellant 
underwent a laminectomy of C5-C6 in December 1995, which is 
prior to the 1996 accident.  Regardless, it is clear that the 
private physician has based his opinion on the appellant's 
history, which is not accurate, and thus, the private 
physician's assessment based on an inaccurate history is of 
no probative value and does not assist the appellant's claims 
for service connection.  See Boggs v. West, 11 Vet. App. 334, 
345 (1998); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon appellant's account of his medical history and 
service background).

Additionally, the private physician's opinion is further 
undermined by the findings made in the April 2001 VA 
examination report, wherein the examiner determined that the 
appellant had not incurred any current disorder from a 
cervical spine injury in service.  The VA examiner based his 
determination on a review of the claims file and examination 
of the appellant and noted that the incident the appellant 
was currently asserting that had occurred in service was not 
the same story shown in the record.  The VA examiner noted 
that the appellant later admitted to having sustained a 
muscle strain.  The Board finds that the VA examiner's 
determination has significant probative value, as he had an 
opportunity to review the evidence of record and examine the 
appellant and determined that the appellant's current 
cervical spine disorder was not a result of the inservice 
cervical spine injury.  As stated above, the private 
physician who provided the July 1999 opinion clearly had not 
reviewed the evidence of record, as his facts were 
inconsistent with the record and not accurate.  Thus, the VA 
examiner's opinion outweighs the private physician's opinion.

As to the claims for service connection for a cervical spine 
disorder with loss of strength in the upper extremities and a 
stiff neck, the evidence establishes that the appellant does 
have a cervical spine disorder with loss of strength in the 
upper extremities and a stiff neck.  However, the 
preponderance of the evidence is against the grant of service 
connection for these residuals, as they are not attributable 
to the incident in service.  The appellant had three motor 
vehicle accidents following his discharge from the National 
Guard.  The Board is not competent to assert that his current 
cervical spine disorder and residuals are a result of the 
post service motor vehicle accidents and the accident wherein 
he cut his neck on glass; however, the Board finds that the 
VA examiner's determination that the appellant does not have 
a cervical spine disorder as a result of the inservice injury 
to be the most probative evidence of record.  There is no 
competent evidence in the record that is based on an 
objective review of the claims file to refute the VA 
examiner's finding.

Although the appellant asserts that his current cervical 
spine disorder is a result of the inservice cervical spine 
injury, it has not been shown that he possesses the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992).

The Board is aware that following the inservice injury, a 
determination was made that the cervical spine sprain was 
incurred in the line of duty.  Normally, a line of duty 
determination from service is binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  See 38 C.F.R. § 3.1(m) (2001).  The 
Board concedes that the appellant sustained a cervical spine 
sprain in service.  However, the appellant's claim for 
service connection for a cervical spine disorder is denied 
because of the lack of nexus evidence between the current 
cervical spine disorder and the injury sustained in service.  
The laws administered by VA require that the disability be 
incurred or aggravated in service, which, for the reasons 
stated above, has not been shown in this case.  

Thus, the claims for service connection for residuals of a 
cervical spine injury, a disability manifested by loss of 
strength in the upper extremities, and a disability 
manifested by a stiff neck are denied based upon the reasons 
stated above.

As to the claims for service connection for a disability 
manifested by headaches, a disability manifested by 
dizziness, and a psychiatric disorder, the evidence of record 
does not establish that the appellant has disabilities 
manifested by headaches and dizziness or a psychiatric 
disorder.  The appellant has complained of not being able to 
stand up straight and of headaches; however, no medical 
professional has diagnosed a disability that is manifested by 
either headaches or dizziness nor has a medical professional 
provided objective evidence of such complaints.  As to the 
claim for service connection for a psychiatric disorder, 
there is only evidence to the contrary that any psychiatric 
disorder exists.  The appellant was examined by a private 
physician in May 2000, at which time, the private physician 
stated that there was no evidence of a mental impairment.  
The VA examiner who evaluated the appellant in February 2001 
came to the same conclusion-that the appellant does not have 
a psychiatric disorder.  Thus, without competent evidence of 
disabilities manifested by dizziness or headaches or a 
psychiatric disability, these claims must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Although the appellant has asserted he has current 
disabilities associated with dizziness and headaches and a 
psychiatric disorder, he is not competent to enter diagnoses, 
as that requires a medical professional.  See Espiritu, 
2 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claims 
for service connection for residuals of a cervical spine 
injury, a disability manifested by loss of strength in the 
upper extremities, a disability manifested by chronic 
headaches, a disability manifested by a stiff neck, a 
disability manifested by dizziness, and a psychiatric 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of a cervical 
spine injury is denied.

Entitlement to service connection for a disability manifested 
by loss of strength in the upper extremities is denied.

Entitlement to service connection for a disability manifested 
by chronic headaches is denied.

Entitlement to service connection for a disability manifested 
by a stiff neck is denied.

Entitlement to service connection for a disability manifested 
by dizziness is denied.

Entitlement to service connection for a psychiatric 
disability is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

